OPINION OJP THE COURT BY
HARTWELL, C.J.
This is an appeal by the plaintiff from a judgment dismissing his petition for á writ of mandamus to compel the superintendent of public works to grant his application to connect his premises on Nuuanu avenue with the sewer in Pauahi street in Honolulu, although in connection with the agreements on h’is part contained in the printed form of application, and to none of which he objects, he has erased the words “to pay such rates annually for the use of the sewer as may be fixed,” his claim being that the statute does not authorize the requiring) of such an agreement, and that its effect would be to give the superintendent arbitrary power in fixing sewer rates. This is the only objection to the form of the application which is presented for our consideration, and it appears from the pleadings that in other respects the form was entirely satisfactory *265to the plaintiff. The petition was dismissed upon the granting of the defendant’s motion to quash the alternative writ of mandamus.
TV. S. Edings. for plaintiff.
E. W. Sutton, Deputy Attorney General {Alexander Lindsay, Jr., Attorney General, with him on the brief), for defendant.
We think that the limits of sewer rates are sufficiently defined by the statute, namely, that they “shall be fixed from time to time by the superintendent, subject to the approval of the governor, and shall be reasonably approximate to the cost of work done and material used,” and “shall be fixed as nearly as reasonably may be, so that the entire yearly rates for sewer use shall not exceed the total yearly cost of maintaining and repairing the sewers, together with the yearly interest on the bonds representing the cost of the sewer system.” Sec. 1036 R. L. The variable factors in the problem of rate fixing are the cost of connecting premises with the public sewer and of maintenance and repair of the sewers, individual assessments depending upon the number of users of the service and upon the amount of outstanding sewer bonds. It is obvious that these rates, depending upon these variable conditions, although determinable from year to year with approximate accuracy, cannot be fixed with any degree of permanence. Regarding the form of agreement as not open to the objection that it would authorize rates to be assessed' arbitrarily, we think that requiring the agreement to be entered into is within the superintendent’s statutory duty to superintend the connecting of premises with the public sewer (Sec. 1035 R. L), regulate the rates of charges for sewer use, subject to the governor’s approval (Sec. 1036 R. L.), and to require the paymgnt of tho “charge for sewerage semi-annually in advance,” the charges for sewer connections being payable to the superintendent on demand, to secure which payment he “may require a deposit in advance.” (Sec. 1031 R. L.) -
Judgment affirmed.